 



EXHIBIT 10.1

 

Intellinetics, inc.

 

NOTE PURCHASE AGREEMENT

 

This NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
_____________ ___, 2017, by and among Intellinetics, Inc., a Nevada corporation
(the “Company”), Taglich Brothers, Inc., as the Agent on behalf of each of the
Investors (the “Agent”), and the investors set forth on the signature pages
affixed hereto (each, an “Investor” and, collectively, the “Investors”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, secured convertible promissory notes in the aggregate principal
amount of up to $2,150,000 (individually, a “Note” and collectively, the
“Notes”), which Notes are convertible into shares (the “Shares” and collectively
with the Notes, the “Securities”) of the Company’s common stock, par value
$0.001 per share (the “Common Stock”), at a conversion price of $0.20 upon the
terms and conditions set forth in the Notes (the “Offering”); and

 

WHEREAS, in connection with the Investors’ purchase of the Notes and the
conversion of the Notes into Shares, the Investors will be subject to certain
restrictions on the transfer of the Securities, all as more fully set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Notes as set forth herein.

 

1. Definitions.

 

For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.

 

“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

 

“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.

 

“Closing” and “Closing Date” as defined in Section 2.2 (c) hereof.

 

“Collateral” shall mean all Property and/or rights on or in which a Lien or
security interest is granted to the Investors (or to any agent, trustee, or
other party acting on behalf of any one or more of the Investors) to secure all
or any of the Liabilities, including any such Lien or security interest pursuant
to this Agreement or any of the Collateral Documents or any other agreements,
instruments or documents provided for herein or therein or delivered or to be
delivered hereunder or thereunder or in connection herewith or therewith.

 

 

 

 

“Collateral Documents” shall mean, collectively, the Security Agreement, any
Uniform Commercial Code financing statements, and any and all other agreements,
documents, and instruments entered into by any Person pursuant to which a Lien
is grated to the Agent and/or the Investors (or to any agent, trustee, or other
party acting on behalf of any one or more of the Investors) as security for any
of the Liabilities, or pursuant to which any Person guarantees the payment of
the Liabilities, and all agreements, instruments, and documents entered into in
connection therewith, including, without limitation, this Agreement and any
security agreements, loan agreements, notes, guarantees, mortgages, deeds of
trust, leasehold mortgages, leasehold deeds of trust, pledges, powers of
attorney, collateral assignments of life insurance, assignments, intercreditor
agreements, mortgagee waivers, reimbursement agreements, and financing
statements, whether heretofore, now or hereafter executed by or on behalf of the
Company, any of the Subsidiaries, or any other Person in connection with the
Liabilities, in each case as the same may be amended, restated, modified,
continued, or supplemented from time to time.

 

“Common Stock” as defined in the recitals above.

 

“Company” as defined in the recitals above.

 

“Company Financial Statements” as defined in Section 4.5(a) hereof.

 

“Company’s Knowledge” means the actual knowledge of any executive officer (as
defined in Rule 405 under the Securities Act) or director of the Company, or the
knowledge of any fact or matter which any person would reasonably be expected to
become aware of in the course of performing the duties and responsibilities as
an executive officer or director of the Company.

 

“Escrow Agreement” means that certain agreement, dated October 31, 2017 by and
among the Company, the Placement Agent and Delaware Trust Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Closing” and “First Closing Date” as defined in Section 2.2(a) hereof.

 

“Investor” and “Investors” as defined in the recitals above.

 

“Liabilities” shall mean all of the following, in each case howsoever created,
arising or evidenced, whether direct or indirect, joint or several, absolute or
contingent, or now or hereafter existing or arising, or due or to become due:
(a) all indebtedness and all other liabilities, obligations, advances, debt,
covenants, duties, and indebtedness of the Company and its successors and
assigns owing to any one or more of the Investors (and any other Person required
to be indemnified by the Company or one or more of the Investors (and any other
Person required to be indemnified by the Company or one of its Subsidiaries
under any Transaction Document) under or in connection with this Agreement, any
Note, or any of the other Transaction Documents, and (b) all other obligations
of the Company and its successors and assigns to any one or more of the
Investors in connection with the Transaction Documents.

 

“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the transactions contemplated hereby or in any of the Transaction Documents
or (iii) the ability of the Company to perform its obligations under the
Transaction Documents (as defined below).

 

 

 

 

“Note Purchase Amount” as defined in Section 2.1.

 

“Notes” as defined in the recitals above.

 

“Old Notes” as defined in Section 2.3.

 

“Offering” as defined in the recitals above.

 

“PA Warrant Shares” shall mean any shares issuable upon exercise of warrants
issued to the Placement Agent as compensation in connection with the
transactions contemplated hereby.

 

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

 

“Placement Agency Agreement” means that certain agreement, dated October 31,
2017, by and between the Placement Agent and the Company.

 

“Placement Agent” means Taglich Brothers, Inc.

 

“Principal Amount” as defined in Section 2.1.

 

“Private Placement Memorandum” means the Company’s Private Placement Memorandum
dated October 31, 2017, and any amendments or supplements thereto.

 

“Registrable Securities” shall mean the (i) Shares, and (iii) PA Warrant Shares;
provided, that a security shall cease to be a Registrable Security upon (A) sale
pursuant to a Registration Statement or Rule 144 under the Securities Act, or
(B) such security becoming eligible for sale without any restriction pursuant to
Rule 144 (including, without limitation, volume restrictions) and without the
need for current public information required by Rule 144(c)(1) (or Rule
144(i)(2), if applicable).

 

“Registration Rights Agreement” means that certain registration rights
agreement, dated _______________ __, 2017 by and among the Company and the
Investors.

 

“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of the Registration Rights Agreement,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.

 

“Regulation D” as defined in Section 3.7 hereof.

 

“Regulation S” as defined in Section 6.1(i)(E) hereof.

 

“Rule 144” as defined in Section 6.1(i)(C) hereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” as defined in Section 4.5 hereof.

 

 

 

 

“Securities” as defined in the recitals above.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” as defined in the recitals above.

 

“Security Agreement” means that certain agreement, dated _______________ __,
2017 by and between the Company and the Agent.

 

“Subsequent Closing” and “Subsequent Closing Date” as defined in Section 2.2(b)
hereof.

 

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.

 

“Transaction Documents” shall mean this Agreement, the Collateral Documents, the
Registration Rights Agreement, the Private Placement Memorandum, the Placement
Agency Agreement, the Notes and the Escrow Agreement.

 

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

 

2. Sale and Purchase of the Notes.

 

2.1. Purchase of Notes by Investors. Subject to the terms and conditions of this
Agreement, on the Closing Date (as hereinafter defined) each of the Investors
shall severally, and not jointly, purchase, and the Company shall sell and issue
to the Investors, the Notes, each such Note containing the terms as set forth in
the form attached hereto as Exhibit B, in the respective principal amounts set
forth opposite such Investor’s name on the signature pages attached hereto under
the heading “Principal Amount” in exchange for the payment of the respective
“Note Purchase Amount” as set forth opposite such Investor’s name on Exhibit A-1
or Exhibit A-2 attached hereto, as the case may be.

 

2.2 Closings.

 

(a) First Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company on the First Closing
Date, a Note in such Principal Amount set forth on the signature pages attached
hereto, which will be reflected opposite such Investor’s name on Exhibit A-1
(the “First Closing”). The date of the First Closing is hereinafter referred to
as the “First Closing Date.” Notwithstanding the foregoing, the First Closing
shall not occur until the Company has received commitments for the sale of Notes
hereunder in the aggregate Principal Amount of at least $750,000 (which shall
not include Notes issued in exchange for Old Notes).

 

(b) Subsequent Closing(s). The Company agrees to issue and sell to each Investor
listed on the Subsequent Closing Schedule of Investors, and each Investor
agrees, severally and not jointly, to purchase from the Company on such
Subsequent Closing Date a Note in such Principal Amount set forth on the
signature pages attached hereto, which will be reflected opposite such
Investor’s name on Exhibit A-2 (a “Subsequent Closing”). There may be more than
one Subsequent Closing; provided, however, that the final Subsequent Closing
shall take place within the time periods set forth in the Private Placement
Memorandum. The date of any Subsequent Closing is hereinafter referred to as a
“Subsequent Closing Date.” Notwithstanding the foregoing, the maximum Principal
Amount of Notes to be sold at the First Closing and all Subsequent Closings
shall not exceed $2,150,000 in the aggregate.

 

 

 

 

(c) Closing. The First Closing and any applicable Subsequent Closings are each
referred to in this Agreement as a “Closing.” The First Closing Date and any
Subsequent Closing Dates are sometimes referred to herein as a “Closing Date.”
All Closings shall occur within the time periods set forth in the Private
Placement Memorandum at the offices of Sichenzia Ross Ference Kesner LLP,
counsel to the Placement Agent, at 1185 Avenue of the Americas, 37th Floor, New
York, New York 10036, or remotely via the exchange of documents and signatures.

 

2.3. Closing Deliveries. At each Closing, the Company shall deliver to the
Investors, against delivery by the Investor of the Note Purchase Amount of each
respective Note (as provided below), (i) a Note, dated as of the applicable
Closing Date, payable to the order of the Investor in the Principal Amount set
forth opposite such Investor’s name on Exhibit A-1 or Exhibit A-2, as the case
may be, and (ii) an executed copy of the Collateral Documents. At each Closing,
each Investor shall deliver or cause to be delivered to the Company the Note
Purchase Amount set forth opposite such Investor’s name on Exhibit A-1 or
Exhibit A-2, as the case may be, (x) by surrender and cancellation of promissory
notes issued by the Company to the Investor for bridge financing purposes, with
a principal amount equal to the Note Purchase Amount (the “Old Notes”), or (y)
by paying United States dollars via bank, certified or personal check which has
cleared prior to the applicable Closing Date or in immediately available funds,
by wire transfer to the following escrow account:

 

PNC Bank

300 Delaware Avenue

Wilmington, DE 19801

Acct Name: Delaware Trust Company

ABA#: 031100089

A/C#: 5605012373

OBI: FFC: Intellinetics, Inc. Escrow; 79-3188

Ref: Investor Name

 

3. Representations, Warranties and Acknowledgments of the Investors.

 

Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:

 

3.1 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

3.2 Purchase Entirely for Own Account. The Notes to be received by such Investor
hereunder, and upon conversion of the Note, the Shares, will be acquired for
such Investor’s own account, not as nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act,
and such Investor has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of the
Securities Act, without prejudice, however, to such Investor’s right at all
times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Securities for any period of time. Such Investor is not a broker-dealer
registered with the SEC under the Exchange Act or an entity engaged in a
business that would require it to be so registered.

 

 

 

 

3.3. Investment Experience. Such Investor acknowledges that the purchase of the
Securities is a highly speculative investment and that it can bear the economic
risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters such that it is
capable of evaluating the merits and risks of the investment contemplated
hereby.

 

3.4 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company and the Securities requested by it and to
ask questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Notes. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement and the Private
Placement Memorandum. Such Investor acknowledges that it has received and
reviewed the Private Placement Memorandum describing the offering of the Notes
(including copies of the Company’s relevant SEC Filings annexed to the Private
Placement Memorandum.

 

3.5 Restricted Securities. Such Investor understands that the Securities, and
the components thereof, are characterized as “restricted securities” under the
U.S. federal securities laws since they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances.

 

3.6 Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

 

(a) “[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

 

(b) If required by the authorities of any state in connection with the issuance
of sale of the Notes, the legend required by such state authority.

 

 

 



 

3.7 Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act (“Regulation
D”).

 

3.8 No General Solicitation. Such Investor did not learn of the investment in
the Notes as a result of any public advertising or general solicitation.

 

3.9 Brokers and Finders. No Investor will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or any other Investor, for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

 

4. Representations and Warranties of the Company.

 

The Company represents, warrants and covenants to the Investors that:

 

4.1. Organization; Execution, Delivery and Performance.

 

(a) The Company and each of its Subsidiaries, if any, is a corporation or other
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction in which it is incorporated or organized, with full power and
authority (corporate and other) to own, lease, use and operate its properties
and to carry on its business as and where now owned, leased, used, operated and
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which its ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.

 

(b) (i) The Company has all requisite corporate power and authority to enter
into and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Securities, in accordance with
the terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Notes and the reservation for issuance and issuance of the Shares upon
conversion of the Notes) have been duly authorized by the Company’s Board of
Directors and no further consent or authorization of the Company, its Board of
Directors, or its stockholders, is required, (iii) each of the Transaction
Documents has been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is a true and official
representative with authority to sign each such document and the other documents
or certificates executed in connection herewith and bind the Company
accordingly, and (iv) each of the Transaction Documents constitutes, and upon
execution and delivery thereof by the Company will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except to the extent limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditors’ rights and general principles of
equity that restrict the availability of equitable or legal remedies.

 

4.2. Notes and Shares Duly Authorized. The issuance of the Notes is duly
authorized and upon issuance in accordance with the terms of this Agreement
shall be validly issued, fully paid and nonassessable and free from all taxes or
Liens with respect to the issue thereof and shall not be subject to preemptive
rights or other similar rights of stockholders of the Company. As of the
applicable Closing Date, the Company shall have reserved from its duly
authorized capital stock not less than 100% of the maximum number of Shares
initially issuable upon conversion of the Notes (assuming for purposes hereof
that the Notes are convertible at the initial Conversion Price (as defined in
the Notes) and without taking into account any limitations on the conversion of
the Notes set forth in the Notes. Upon issuance or conversion in accordance with
the terms of this Agreement and the Notes, the Shares, when issued, will be
validly issued, fully paid and nonassessable and free from all taxes or Liens
with respect to the issue thereof and shall not be subject to preemptive rights
or other similar rights of stockholders of the Company. Subject to the accuracy
of the representations and warranties of the Investors to this Agreement, the
offer and issuance by the Company of the Notes and upon conversion, the Shares,
is exempt from registration under the Securities Act.

 

 

 

 

4.3 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not: (i) conflict with or result in a
violation of any provision of the Certificate of Incorporation or By-laws or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, except for possible violations, conflicts or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and regulations of
any self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation, By-laws or other organizational documents. Neither
the Company nor any of its Subsidiaries is in default (and no event has occurred
which with notice or lapse of time or both could put the Company or any of its
Subsidiaries in default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or by which any property or assets of the Company or any
of its Subsidiaries is bound or affected, or for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries are not being conducted in violation of any
law, rule ordinance or regulation of any governmental entity, except for
possible violations which would not, individually or in the aggregate, have a
Material Adverse Effect. Except for the filing with the SEC of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement or as required under the Securities Act, the Exchange Act, the
rules and regulations of the OTCQB and any applicable state securities laws, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency, regulatory
agency, self regulatory organization or stock market or any third party in order
for it to execute, deliver or perform any of its obligations under this
Agreement or to issue and sell the Notes and upon conversion, the Shares, in
accordance with the terms hereof. All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the date
hereof.

 

4.4. Capitalization. As of October 31, 2017, the authorized capital stock of the
Company consists of 50,000,000 shares of Common Stock, of which 17,376,012
shares are issued and outstanding, 5,066,625 shares are reserved for issuance
pursuant to existing warrants to purchase Common Stock; 2,366,506 shares are
reserved for issuance pursuant to the 2015 Intellinetics, Inc. Equity Incentive
Plan (subject to approval by the shareholders of the reservation of an
additional 500,000 shares), and 2,584,187 shares are reserved for issuance in
accordance with outstanding convertible notes (including the conversion of any
accrued interest on such convertible notes as of October 31, 2017). Except as
described above or in the Private Placement Memorandum, (i) there are no
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the Securities Act
(except for the registration rights provisions contained herein) and (iii) there
are no anti-dilution or price adjustment provisions contained in any security
issued by the Company (or in any agreement providing rights to security holders)
that will be triggered by the issuance of the Shares. All of such outstanding
shares of capital stock are, or upon issuance will be, duly authorized, validly
issued, fully paid and nonassessable. No shares of capital stock of the Company
are subject to preemptive rights or any other similar rights of the stockholders
of the Company or any Lien imposed through the actions or failure to act of the
Company.

 

 

 

 

4.5. SEC Information.

 

(a) Since the filing of the “Form 10 information” referenced in Section 4.19 of
this Agreement, the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing and all
other documents filed with the SEC prior to the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). The SEC Documents have been made available to the Investors
via the SEC’s EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents (“Company Financial Statements”) complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. The Company
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Except as set forth in the Company Financial
Statements, the Company has no liabilities, contingent or otherwise, other than:
(i) liabilities incurred in the ordinary course of business subsequent to June
30, 2017 (the fiscal period end of the Company’s most recently-filed periodic
report), and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under generally accepted accounting
principles to be reflected in such financial statements, which, individually or
in the aggregate, are not material to the financial condition or operating
results of the Company.

 

(b) The shares of Common Stock are currently traded on the OTCQB. Except as set
forth in the SEC Documents, the Company has not received notice (written or
oral) from the OTC Markets or the Financial Industry Regulatory Authority, Inc.
to the effect that the Company is not in compliance with the continued listing
and maintenance requirements of such market. The Company is in material
compliance with all such listing and maintenance requirements.

 

4.6 Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since June 30, 2017, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.

 

 

 

 

4.7 Litigation. Except as set forth in the SEC Documents, there is no action,
suit, claim, proceeding, inquiry or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company or any of its Subsidiaries, or their respective
businesses, properties or assets or their officers or directors in their
capacity as such, that would have a Material Adverse Effect. The Company is
unaware of any facts or circumstances which might give rise to any of the
foregoing. There has not been, and to the Company’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or executive officer of
the Company or any of its Subsidiaries.

 

4.8 No Material Changes.

 

(a) Since June 30, 2017, except as set forth in the SEC Documents, there has not
been:

 

(i) Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;

 

(ii) Any effect, change or circumstance which has had, or could reasonably be
expected to have, a Material Adverse Effect; or

 

(iii) Any incurrence of any material liability outside of the ordinary course of
business.

 

4.9 No General Solicitation. Neither the Company nor any person participating on
the Company’s behalf in the transactions contemplated hereby has conducted any
“general solicitation,” as such term is defined in Regulation D promulgated
under the Securities Act, with respect to any of the Notes being offered hereby.

 

4.10 No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Securities to the Investors. The issuance of the Securities
to the Investors will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any stockholder approval
provisions applicable to the Company or its securities.

 

4.11 No Brokers. Except as set forth in Section 10.1, the Company has taken no
action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

 

4.12 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed period report under the
Exchange Act, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item 308
of Regulation S-K) or, to the Company’s Knowledge, in other factors that could
significantly affect the Company’s internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.

 

 

 

 

4.13 Form D; Blue Sky Laws. The Company agrees to file a Form D with respect to
the Notes as required under Regulation D within five (5) business days after the
First Closing and to provide a copy thereof to the Placement Agent promptly
after such filing. The Company shall take such action as the Company shall
reasonably determine is necessary to qualify the Securities for sale to the
Investors at the applicable Closing pursuant to this Agreement under applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification).

 

4.14 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Investors will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Investors regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, including the schedules to this
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
results of operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.

 

4.15 Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted. None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within two (2) years from the
date of this Agreement. The Company has no knowledge of any infringement by the
Company or any of its Subsidiaries of Intellectual Property Rights of others.
Except as set forth in the SEC Documents, there is no claim, action or
proceeding being made or brought, or to the Company’s Knowledge, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights. The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and each of its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights, except where failure to take
such measures would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

 

 

 

4.16 Tax Status. Except for occurrences that would not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
the Company and each of its Subsidiaries (i) has timely made or filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

4.17 Acknowledgement Regarding Investors’ Trading Activity. It is understood and
acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents in accordance with the
terms thereof, none of the Investors have been asked by the Company or any of
its Subsidiaries to agree, nor has any Investor agreed with the Company or any
of its Subsidiaries, to desist from effecting any transactions in or with
respect to (including, without limitation, purchasing or selling, long and/or
short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold any of the Securities for any
specified term; (ii) any Investor, and counterparties in “derivative”
transactions to which any such Investor is a party, directly or indirectly,
presently may have a “short” position in the Common Stock which was established
prior to such Investor’s knowledge of the transactions contemplated by the
Transaction Documents; and (iii) each Investor shall not be deemed to have any
affiliation with or control over any arm’s length counterparty in any
“derivative” transaction. The Company further understands and acknowledges that
following the public disclosure of the transactions contemplated by the
Transaction Documents, one or more Investors may engage in hedging and/or
trading activities at various times during the period that the Securities are
outstanding, and such hedging and/or trading activities, if any, can reduce the
value of the existing stockholders’ equity interest in the Company both at and
after the time the hedging and/or trading activities are being conducted. The
Company acknowledges that such aforementioned hedging and/or trading activities
do not constitute a breach of this Agreement or any other Transaction Document
or any of the documents executed in connection herewith or therewith.

 

4.18 Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the Company’s Knowledge, no Person acting on their behalf has, directly
or indirectly, (i) taken any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Company or any
of its Subsidiaries to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities (other than the Placement Agent), or (iii) paid or
agreed to pay to any Person any compensation for soliciting another to purchase
any other securities of the Company or any of its Subsidiaries (other than the
Placement Agent).

 

 

 

 

4.19 Shell Company Status. The Company was previously a “shell issuer,” as
defined in Rule 144(i)(1), promulgated under the Securities Act. The Company
confirms that: (i) effective February 10, 2012, it ceased to be a “shell
issuer;” (ii) it has not been a “shell issuer” between February 10, 2012 and the
date of this Agreement; (iii) it is subject to the reporting requirements of
Section 13 of the Exchange Act; (iv) it has filed all reports and other
materials required to be filed by Section 13 of the Exchange Act during the 12
month period prior to the date of this Agreement, and (v) more than one year
ago, it filed current “Form 10 information,” as defined in Rule 144(i)(3), with
the SEC, which reflects that it is not a “shell issuer.”

 

5. [INTENTIONALLY OMITTED].

 

6. Transfer Restrictions.

 

6.1. Transfer or Resale. Each Investor understands that:

 

(i) Except as provided in the Registration Rights Agreement, the sale or resale
of all or any portion of the Securities has not been and is not being registered
under the Securities Act or any applicable state securities laws, and all or any
portion of the Securities may not be transferred unless:

 

(A) the Securities are sold pursuant to an effective registration statement
under the Securities Act;

 

(B) the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Securities to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration;

 

(C) the Securities are sold or transferred to an “affiliate” (as defined in Rule
144 promulgated under the Securities Act (or a successor rule) (“Rule 144”)) of
the Investor who agrees to sell or otherwise transfer the Securities only in
accordance with this Section 6.1 and who is an Accredited Investor;

 

(D) the Securities are sold pursuant to Rule 144; or

 

(E) the Securities are sold pursuant to Regulation S under the Securities Act
(or a successor rule) (“Regulation S”);

 

and, in each case, the Investor shall have delivered to the Company, at the cost
of the Company, a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company. Notwithstanding the foregoing or anything
else contained herein to the contrary, the Securities may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.

 

6.2 Transfer Agent Instructions. If an Investor provides the Company with a
customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to the Company, to the effect that a public sale or
transfer of such Securities may be made without registration under the
Securities Act and such sale or transfer is effected, the Company shall permit
the transfer and promptly instruct its transfer agent to issue one or more
certificates, free from restrictive legend, in such name and in such
denominations as specified by such Investor. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Investors, by vitiating the intent and purpose of the transactions contemplated
hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 6.2 may be inadequate and agrees,
in the event of a breach or threatened breach by the Company of the provisions
of this Section, that the Investors shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach and requiring
immediate transfer, without the necessity of showing economic loss and without
any bond or other security being required.

 

 

 

 

6.3 Public Information. At any time during the period commencing from the six
(6) month anniversary of the Closing Date and ending on the two (2) year
anniversary of the Closing Date, if the Company shall fail for any reason to
satisfy the current public information requirement under Rule 144(c) (a “Public
Information Failure”) then, in addition to such Investor’s other available
remedies, the Company shall pay to each Investor, in cash, as partial liquidated
damages and not as a penalty, by reason of any such delay in or reduction of its
ability to sell the Shares, an amount in cash equal to one percent (1.0%) of the
aggregate Purchase Price of such Investor’s Notes on the day of a Public
Information Failure and on every thirtieth (30th) day (pro-rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required for the Investors to transfer the Shares
pursuant to Rule 144. The payments to which an Investor shall be entitled
pursuant to this Section 6.3 are referred to herein as “Public Information
Failure Payments.” Public Information Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (ii) the third (3rd) Business Day
after the event or failure giving rise to the Public Information Failure
Payments is cured. In the event the Company fails to make Public Information
Failure Payments in a timely manner, such Public Information Failure Payments
shall bear interest at the rate of 1.5% per month (prorated for partial months)
until paid in full. Nothing herein shall limit such Investor’s right to pursue
actual damages for the Public Information Failure, and such Investor shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

7. Conditions to Closing of the Investors.

 

The obligation of each Investor hereunder to purchase the Notes at the Closing
is subject to the satisfaction, at or before the applicable Closing Date, of
each of the following conditions, provided that these conditions are for each
Investor’s sole benefit and may be waived by such Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

7.1 Representations, Warranties and Covenants. The representations and
warranties of the Company shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Investor shall have received a certificate, executed by the Chief Executive
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Investor in
the form reasonably acceptable to such Investor.

 

7.2 Consents. The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the sale of the Notes.

 

7.3 Delivery by Company. The Company shall have duly executed and delivered to
such Investor (A) each of the other Transaction Documents and (B) the Notes in
the Principal Amount as is set forth on Exhibit A-1 or Exhibit A-2, as the case
may be, being purchased by such Investor at the Closing pursuant to this
Agreement.

 

 

 



 

7.4 Legal Opinion. Such Investor shall have received the opinion of the
Company’s counsel, dated as of the Closing Date, in the form reasonably
acceptable to such Investor.

 

7.5 No Material Adverse Effect. Since the date of first execution of this
Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

7.6 No Prohibition. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

7.7 Other Documents. The Company shall have delivered to such Investor such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.

 

8. Conditions to Closing of the Company.

 

The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to each
Closing Date of the conditions listed below.

 

8.1. Representations and Warranties. The representations and warranties made by
such Investor in Section 3 shall be true and correct in all material respects at
the time of Closing as if made on and as of such date.

 

8.2. Corporate Proceedings. All corporate and other proceedings required to be
undertaken by such Investor in connection with the transactions contemplated
hereby shall have occurred and all documents and instruments incident to such
proceedings shall be reasonably satisfactory in substance and form to the
Company.

 

9. Agent Matters.

 

9.1. Appointment of Agent.

 

(a) Each Investor hereby expressly and irrevocably designates Taglich Brothers,
Inc. (the “Agent”) as Agent to act as herein specified. Each Investor hereby
expressly and irrevocably authorizes, and each holder of any Note shall be
deemed irrevocably to authorize, Agent to take such action on its behalf under
the provisions of this Agreement, the Security Agreement and any other
instruments and agreements referred to herein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. Agent may perform any of its duties hereunder by
or through its agents or employees.

 

(b) The provisions of this Section 9 are solely for the benefit of Agent and the
Investors, and neither the Company nor any other Person shall have any rights as
a third party beneficiary of any of the provisions hereof (other than Section
9.5) nor shall the Company have any obligations under this Section 9. In
performing its functions and duties under this Section 9, Agent shall act solely
as agent of Investors and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for the
Company.

 

 

 



 

9.2. Nature of Duties of Agent. Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement and the other Transaction
Documents. Neither Agent nor any of its officers, directors, employees or agents
shall be liable for any action taken or omitted by it as such hereunder or in
connection herewith, unless caused by its or their own gross negligence or
willful misconduct as determined by a court of competent jurisdiction pursuant
to a final, non-appealable order. The duties of Agent shall be mechanical and
administrative in nature; Agent shall not have by reason of this Agreement or
the other Transaction Documents a fiduciary relationship in respect of any
Investor; and nothing in this Agreement or the other Transaction Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Agent any obligations in respect of this Agreement or the other Transaction
Documents except as expressly set forth herein or therein.

 

9.3. Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other documentary, teletransmission or telephone message believed by it to be
genuine and correct and to have been signed, sent or made by the proper person.
Agent may consult with legal counsel (including counsel for the Company with
respect to matters concerning the Company), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

 

9.4. Indemnification of Agent. To the extent that Agent is not reimbursed and
indemnified by the Company, the Investors will reimburse and indemnify Agent for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, advances or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against Agent in any way relating to or arising out of this Agreement or any of
the Transaction Documents or any action taken or omitted to be taken by Agent
under this Agreement or the Transaction Documents, in proportion to each
Investor’s pro rata share of the dollar amount of the Notes purchased thereby.
The obligations of the Investors under this Section 9 shall survive the payment
in full of the Liabilities and the termination of this Agreement.

 

9.5. Successor Agent.

 

(a) Agent may, upon five (5) Business Days’ notice to Investors and the Company,
resign at any time by giving written notice thereof to Investors and the
Company. Upon any such resignation, the Investors shall have the right, upon
five (5) days’ notice and approval by the Company (which approval shall not be
unreasonably withheld or delayed), to appoint a successor Agent. If no successor
Agent (i) shall have been so appointed by the Investors, and (ii) shall have
accepted such appointment, within thirty (30) days after the retiring Agent’s
giving of notice of resignation, then, upon five (5) days’ notice, the retiring
Agent may, on behalf of Investors, appoint a successor Agent. If at any time
Agent has resigned hereunder and no successor Agent has been appointed in such
resigning Agent’s stead, the Investors shall be deemed to be the “Agent” for
purposes of this Agreement and the other Transaction Documents and Investors
shall act as Agent hereunder and under the Transaction Documents until a
successor Agent is so appointed.

 

(b) Upon the acceptance of any appointment as Agent hereunder by a successor
Agent, such successor Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

 

 

 

 

9.6. Collateral Matters.

 

(a) Each Investor expressly and irrevocably authorizes and directs Agent to
enter into any Collateral Documents and other Transaction Documents for the
benefit of Investors. Each Investor hereby agrees, and each holder of any Note
by the acceptance thereof will be deemed to agree, that, except as otherwise set
forth herein, any action taken by the Agent in accordance with the provisions of
this Agreement or the Transaction Documents and the exercise by the Agent of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all
Investors. Agent is hereby authorized on behalf of all Investors, without the
necessity of any notice to or further consent from any Investor, from time to
time, to take any action with respect to any Collateral or Transaction Documents
which may be necessary to perfect and maintain perfected the security interest
in and Liens upon the Collateral granted pursuant to any of the Transaction
Documents. In this regard, each Investor authorizes and directs Agent to take
such action, which Agent, in its discretion (subject only to applicable law),
deems necessary or desirable with respect to Collateral located in a foreign
jurisdiction to carry out the intent of this Agreement.

 

(b) Investors hereby expressly and irrevocably authorize Agent to release any
Lien granted to or held by Agent upon any Collateral upon termination of this
Agreement and payment and satisfaction of all of the Liabilities at any time
arising under or in respect of this Agreement and the other Transaction
Documents or the transactions contemplated hereby or thereby. In addition,
Investors hereby authorize Agent to release any Lien granted to or held by Agent
upon any Collateral (i) constituting property being sold or disposed of upon
receipt of the proceeds of such sale by Agent if the Company certifies to Agent
that the sale or disposition is made in compliance with this Agreement (and
Agent may rely conclusively on any such certificate, without further inquiry),
or (ii) constituting Collateral with a value as certified to Agent by the
Company of less than $10,000 in the aggregate in any fiscal year (and Agent may
rely conclusively on any such certificate, without further inquiry). Upon
request by Agent at any time, Investors will confirm in writing Agent’s
authority to release particular types or items of Collateral pursuant to this
Section 9.6.

 

(c) Upon the release of any Lien in accordance with Section 9.6(b), and upon at
least five (5) Business Days’ prior written request by the Company, Agent shall
(and is hereby expressly and irrevocably authorized by Investors to) execute
such documents as may be necessary to evidence the release of such Liens;
provided that (i) Agent shall not be required to execute any such document on
terms which, in Agent’s reasonable opinion, would expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Liabilities or any Liens upon (or obligations of
the Company in respect of) all interests retained by the Company, including
(without limitation) the proceeds of the sale, all of which shall continue to
constitute part of the Collateral. In the event of any sale or transfer of
Collateral, or any foreclosure with respect to any of the Collateral, Agent
shall be authorized to deduct all of the expenses reasonably incurred by Agent
from the proceeds of any such sale, transfer or foreclosure.

 

(d) Agent shall have no obligation whatsoever to Investors or to any other
Person to assure that the Collateral exists or is owned by the Company or any
other Person or is cared for, protected or insured or that the Liens granted to
Agent herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to Agent in this Section 9.6 or in any of the
Transaction Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, Agent may act in any
manner it may deem appropriate, in its sole discretion, and that Agent shall
have no duty or liability whatsoever to the Investors, except for its gross
negligence or willful misconduct as determined by a court of competent
jurisdiction pursuant to a final, non-appealable order.

 

 

 

 

10. Miscellaneous.

 

10.1. Compensation of Placement Agent. The Investor acknowledges that it is
aware that the Placement Agent will receive from the Company, in consideration
for its services as financial advisor and placement agent in respect of the
transactions contemplated hereby, (a) a commission success fee equal to 8% of
the Principal Amount of the Notes sold at each Closing, payable in cash, (b) an
expense allowance, which shall include reimbursement of legal expenses incurred
in connection with the transactions contemplated hereby, not to exceed $35,000
without the Company’s prior written approval, payable in cash, (c) reimbursement
for all filing fees the Placement Agent is required to pay the Financial
Industry Regulatory Authority (“FINRA”) and reasonable fees and expenses of
legal counsel to Placement Agent in connection with such filings with FINRA; and
(d) five-year warrants to purchase such number of shares of the Company’s Common
Stock equal to eight percent (8%) of the number of Shares initially issuable
upon conversion of the Notes sold in the Offering, at an exercise price equal to
$0.25 per share.

 

10.2. Notices. All notices, requests, demands and other communications provided
in connection with this Agreement shall be in writing and shall be deemed to
have been duly given at the time when hand delivered, delivered by express
courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

 

The Company:

 

Intellinetics, Inc. With a copy to: Kegler, Brown, Hill & Ritter Co., L.P.A.
2190 Dividend Drive 65 E. State St., Ste 1800 Columbus, Ohio 43228-3806
Columbus, Ohio 43215 Telephone: (614) 388-8909 Telephone: (614) 462-5400
Attention: Mr. James F. DeSocio,   Facsimile: (614) 464-2634 President and Chief
  Attention: Erin C. Herbst Executive Officer  

 

The Investors:

 

As per the contact information provided on the signature pages hereof.

 

Taglich Brothers, Inc.:

 

Taglich Brothers, Inc. With a copy to: Sichenzia Ross Ference Kesner LLP 275
Madison Avenue, Suite 1618   1185 Avenue of the Americas, 37th Floor New York,
NY 10016   New York, New York 10036 Telephone: (212) 661-6886   Telephone: (212)
930-9700 Facsimile: (212) 661-6824   Facsimile: (212) 930-9725 Attention: Robert
C. Schroeder   Attention: Marc J. Ross, Esq. Vice President, Investment      
Banking    

 

10.3 Survival of Representations and Warranties. Each party hereto covenants and
agrees that the representations and warranties of such party contained in this
Agreement shall survive the Closing. Each Investor shall be responsible only for
its own representations, warranties, agreements and covenants hereunder.

 

 

 

 

10.4 Indemnification.

 

(a) The Company agrees to indemnify and hold harmless each Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.

 

(b) Promptly after receipt by any Investor (the “Indemnified Person”) of notice
of any demand, claim or circumstances which would or might give rise to a claim
or the commencement of any action, proceeding or investigation in respect of
which indemnity may be sought pursuant to Section 9.4, such Indemnified Person
shall promptly notify the Company in writing and the Company shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Person so to notify the
Company shall not relieve the Company of its obligations hereunder except to the
extent that the Company is materially prejudiced by such failure to notify. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless: (i) the Company and the Indemnified Person
shall have mutually agreed to the retention of such counsel; or (ii) in the
reasonable judgment of counsel to such Indemnified Person representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Company shall indemnify and
hold harmless such Indemnified Person from and against any loss or liability (to
the extent stated above) by reason of such settlement or judgment. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

 

10.5. Entire Agreement. This Agreement contains the entire agreement between the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements and understandings of the parties, oral and written, with
respect to the subject matter contained herein.

 

10.6 Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and,
except for the Placement Agent and other registered broker-dealers, if any, who
are specifically agreed to be and acknowledged by each party as third party
beneficiaries hereof, is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

10.7. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. Neither the Company
nor any Investor shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other. Notwithstanding the
foregoing, but subject to the provisions of Section 6.1 hereof, any Investor
may, without the consent of the Company, assign its rights hereunder to any
person that purchases Shares in a private transaction from an Investor or to any
of its “affiliates,” as that term is defined under the 1934 Act.

 

 

 



 

10.8. Public Disclosures. The Company shall on or before 5:30 p.m., New York
time, on the fourth Business Day after the date of this Agreement, file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement) (including all
attachments, the “8-K Filing”). From and after the issuance of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
delivered to any of the Investors by the Company in connection with the
transactions contemplated by the Transaction Documents. Neither the Company nor
any Investor shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, the Company
shall be entitled, without the prior approval of any Investor, to make a press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law and regulations (provided that in the case
of clause (i) each Investor shall be consulted by the Company in connection with
any such press release or other public disclosure prior to its release). Without
the prior written consent of the applicable Investor (which may be granted or
withheld in such Investor’s sole discretion), the Company shall not disclose the
name of such Investor in any filing (other than any Registration Statement
registering the Shares and any other filing as is required by applicable law and
regulations), announcement, release or otherwise.

 

10.9. Binding Effect; Benefits. This Agreement and all the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

10.10. Amendment; Waivers. All modifications, amendments or waivers to this
Agreement shall require the written consent of both the Company and a
majority-in-interest of the Investors (based on the principal face amount of
Notes then currently outstanding).

 

10.11. Applicable Law; Disputes. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this Agreement

 

10.12. Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and shall execute and deliver all such
other agreements, certificates, instruments and documents as any other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

10.13. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or by e-mail delivery of a “pdf” format data
file, which shall be deemed an original.

 

10.14 Independent Nature of Investors. The obligations of each Investor under
this Agreement or other transaction document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement or any other transaction document. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder. The decision of each Investor to purchase Notes pursuant to this
Agreement has been made by such Investor independently of any other Investor and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Investor or by any agent or employee of
any other Investor, and no Investor or any of its agents or employees shall have
any liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any other transaction document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Except as otherwise provided in this Agreement or any other
transaction document, each Investor shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. Each
Investor has been represented by its own separate legal counsel in connection
with the transactions contemplated hereby and acknowledge and understand that
Sichenzia Ross Ference Kesner LLP has served as counsel to the Placement Agent
only.

 

10.15. Omnibus Signature Page. This Agreement is intended to be read and
construed in conjunction with the Transaction Documents pertaining to the
issuance by the Company of the Notes to the Investors. Accordingly, it is hereby
agreed that the execution by the Investor and the Company of this Agreement, in
the place set forth herein, shall constitute an agreement to be bound by the
terms and conditions of both this Agreement and the Registration Rights
Agreement with the same effect as if both this Agreement and the Registration
Rights Agreement were separately signed.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Note Purchase Agreement to be duly executed as of the date first above written.

 

  INTELLINETICS, INC.         By:       James F. DeSocio     President and Chief
Executive Officer

 

 

INVESTORS:

 

The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and the Registration Rights Agremeent and agreed to the
terms hereof and thereof.

 

 

 

 

Annex A

Note Purchase Agreement and Registration Rights Agreement

Investor Omnibus Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Note Purchase Agreement and
the Registration Rights Agreement, both dated as of _________ __, 2017
(collectively, the “Agreements”), with the undersigned, Intellinetics, Inc., a
Nevada corporation (the “Company”), in or substantially in the form furnished to
the undersigned and (ii) purchase the Shares as set forth below, hereby agrees
to purchase such Shares from the Company as of the Closing and further agrees to
join the Agreements as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof. The undersigned specifically acknowledges having read the
representations in the Agreements section entitled “Representations, Warranties
and Acknowledgments of the Investors,” and hereby represents that the statements
contained therein are complete and accurate with respect to the undersigned as
an Investor.

 

  Name of Investor:         If an entity:         Print Name of Entity:        
              By:     Name:     Title:           If an individual:         Print
Name:           Signature:           If joint individuals:         Print Name:  
        Signature:           All Investors:         Address:             

 

  Telephone No.:     Facsimile No.:     Email Address:           The Investor
hereby elects to purchase $____________ in Principal Amount of Notes (to be
completed by Investor).

 

 

 

 

Exhibit A-1

 

First Closing held on _________________

 

Schedule of Investors

 

Investor Principal Amount Note Purchase Amount      

 

FIRST CLOSING TOTAL

 

 

 

 

Exhibit A-2

 

Second Closing held on _________________

 

Schedule of Investors

 

Investor Principal Amount Note Purchase Amount                                  
                                            SECOND CLOSING TOTAL    

 

 

 

 

Exhibit B

 

Form of Secured Convertible Promissory Note

 

 

 

 